Case 1:19-cv-09038-GBD-SDA Document 43 Filed 06/28/20 Page 1 of 3

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
338 Jericho Tumpike
Sy osset, New York 11791
(718) 261-4900

June 28th, 2020

The Honorable Stewart D. Aaron
Southern District of New York
Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11C
New York, New York 10007

Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Aaron,

To remind the court, | represent Plaintiff Dino Antolini and write in Reply to defendant's letter
dated June 25 [DE 42]. It appears that the defendant's response to a well briefed 23-page motion
with all controlling law is a one and a half page letter with two non-applicable procedural
objections. Respectfully, Plaintiff requests that your Honor take Judicial Notice of their total non-
denial of all law and fact therein and rule accordingly. S.D.N.Y. Local Rule 7.1 compels all
oppositions and replies with respect to motions to comply with Local Civil Rule 7.1(a)(2) and (3)
which require ‘a notice of motion, a memorandum of law, and any other supporting exhibits.’
Defendants have forfeited this requirement and as such, Judicial Notice is warranted.

Whether counsel did not read the motion, or, based on his every action thus far deliberately
misread same, | am not sure. Yet the thesis of Plaintiff's Motion for Reconsideration was and
remains clear. Plaintiffs inherent ‘request’ therein has nothing to do with anything that the
defendants and Plaintiff's counsel can ‘work out.’ There was and is nothing to meet and confer
about. Defendant’s counsel desires to liken the present motion to a discovery motion, but this is
wholly incorrect. The heart of the motion to reconsider lies in Plaintiff's objection to defendant’s
very ability/ allowance/ permission to serve these interrogatories, a decision made by your Honor
on June 10; not a discovery dispute. Accordingly, the case that defendants cite to Rosen v. North
Shore Towers Apartments, Inc. 2011, WL 839505 (E.D.N.Y. Mar. 7, 2011), is moot in any
relevance to the present matter (not to mention that even a cursory reading of the opinion shows
that this case has absolutely nothing to say about meet and confers or motions for
reconsideration in the present context). Plaintiff is seeking to have the Order dated June 10
granting leave to serve interrogatories vacated. There is only one individual that can make that
so, the Honorable Judge Aaron.

 
Case 1:19-cv-09038-GBD-SDA Document 43 Filed 06/28/20 Page 2 of 3

In Senisi v. John Wiley & Sons, Inc., 2016 WL 1045560 (S.D.N.Y. Mar. 15, 2016), Judge Swain
held that in such a scenario under a motion to reconsider, a meet and confer was clearly
immaterial. In Senisi, Judge Swain ordered that certain claims be dismissed from the case in a
memorandum order. Plaintiff moved for reconsideration under S.D.N.Y Local Rule 6.3 as she
believed the judge overlooked controlling precedent regarding certain patent claims being
dismissed without prejudice. Part of the defendant’s opposition to the motion for reconsideration
was that Plaintiff did not initiate a meet and confer prior to filing. See Senisi v. John Wiley & Sons,
Inc., 2016 WL 1045560 [DE 5] (Reply Memorandum of Law in Support of Plaintiff's Motion for
Reconsideration pg.7 n.6). But just as is the case here, there was nothing to meet and confer
about. The Plaintiff sought to change Judge Swain’s mind on the issue of dismissing certain
claims with or without prejudice. As such, Judge Swain in granting Plaintiff's motion to reconsider
& vacate her earlier order, disregarded that EXACT SAME argument that these defendants
attempt to make now regarding a meet & confer. See Senisi v. John Wiley & Sons, Inc., 2016 WL
1045560 411.

In Senisi, there was obviously and correctly no meet and confer because it was illogical, and did
not make sense to even consider one. The relief sought could only be granted by the court, as is
the case here. Judge Swain highlighted how a motion to reconsider hinges upon the Judge’s
ability to ‘revisit’ the issue with principles and facts not fully presented until the submission of the
motion for reconsideration. Judge Swain then directed the parties to meet and confer after her
new order. At least in Senisi, defendants’ counsel had the respect for their client and for the court
to also file a memo of law in opposition in addition to their losing meet & confer argument.
Presently, defendants do not seem to concern themselves with actual legal work; they would
rather haphazardly throw mud at the wall and hope some of it sticks.

In fact, all counsel did meet and confer prior to the June 10 order. During our conversations,
defendant's counsel had made his stance known to me regarding the interrogatories before the
conference (to which we disagreed). During the conference, defendants’ counsel made his
position known, Plaintiff's counsel objected, and your Honor ruled. The issue now is the ruling,
not defendants’ original position, or even mine. It happens that Plaintiff objects more vehemently
than ever since ail the lies and misrepresentations spouted during the June 10 conference
surfaced, as laid forth in the motion to reconsider. Based on the law and facts laid forth above, an
additional meet and confer as defendants contend should have taken place, would have gone
against the rules, precedent, and logic. Forgive me your Honor, but this is not exactly overly
complicated stuff.

Defendant’s second point is purely disingenuous and is inherently frivolous. The argument that
Plaintiff's well briefed motion to reconsider, concerning serious abridgments of his rights and the
law, should be wholly disregarded and thrown away because defendants do not like Plaintiff's R.
26 responses is facetious on its face. This is because: (1) Plaintiff did properly comply with his
Rule 26 obligations and (2) even if defendants believe he did not, the correct course of the
litigation would allow your Honor to rule on any outstanding dispute. This issue certainly does
not call for a denial of an unrelated substantive motion; such a contention borders on
absurdity.

Counsel knows, or at least should know, that an ADA Title III suit seeks injunctive relief and not
monetary damages. “Title Ill provides private parties with the right to injunctive relief to stop or
prevent disability discrimination in a place of public accommodation, but it provides no right to
monetary damages for past discrimination. Bernas v. Cablevision Systems Corp., 215 Fed. Appx.
64 (2d Cir. 2007) citing Powell v. Nat'l Bd. of Med. Exam'rs, 364 F. 3d 79, 86 (2d Cir. 2004).
Damages can be considered, if and only if, it is found there have been violations of the New York
State Civil Rights Law, New York State Human Rights Law (NYSHRL), or the New York City

 

2.

 
Case 1:19-cv-09038-GBD-SDA Document 43 Filed 06/28/20 Page 3 of 3

Human Rights Law (NYCHRL). See Shariff v. Radamar Meat Corp., 2014 WL 1311563 (E.D.N.Y.
Feb. 14, 2014); Kreisler v. Second Ave. Diner Corp., 2012 WL 3961304, (S.D.N.Y. Sept. 11,
2012); Shalto v. Bay of Bengal Kabob Corp., 2013 WL 867429 (E.D.N.Y. Feb. 6, 2013).

Plaintiff provided initial disclosures and responded to defendant’s Rule 26 requests. Because
damages are not available under Title III, Plaintiff followed precedent in this circuit by pointing
defendants to the statutorily defined NYC/ NY STATE Human Rights Laws for reference. It has
been established in this circuit that damages may be had, even if they are not the gravamen of
the relief sought. This is why Plaintiffs May 30 Rule 26 response reads “Plaintiff filed the above
referenced matter and seeks injunctive relief, compensation for violations of the New York City
and New York State Human Rights Law, et al, and attorney’s fees, expenses and costs, al/
determinable at trial.” See Thompson v. Rising Star Beauty Salon Incorporated, 2016 WL
9583995 (E.D.N.Y. Dec. 23, 2016); Shariff v. Radamar Meat Corp., 2014 WL 1311563 (E.D.N.Y.
Feb. 14, 2014) quoting Kreisler v. Second Ave. Diner Corp., 2012 WL 3961304, at *14 (S.D.N.Y.
Sept. 11, 2012), aff ‘d, 731 F.3d 184 (2d Cir. 2013) (“Both the NYSHRL and the NYCHRL provide
for compensatory damages for anyone aggrieved by discriminatory conduct... consistently
deemed awards of $1,000 to be sufficient in cases where complainants did not establish any
particular damage”).

Defendants want a well briefed, significant motion for reconsideration denied in whole. They want
this before discovery has even begun, based on the erroneous self-invented contention that a
Plaintiff's disclosures, not being sufficient enough in their eyes means automatic dismissal of
unrelated motions. See Ritchie Risk-Linked Strategies Trading, Lid. v. Coventry First LLC, 280
F.R.D. 147 (S.D.N.Y. 2012) (Where Plaintiff, for an entire YEAR after the close of discovery, still
completely withheld responses concerning Rule 26 disclosures and damages. The court refused
to go to extreme length of claim/evidence preclusion). That is not even in the same universe as
the case here. To analogize, the Ritchie court grappled with a decision about what to do with
Plaintiff's Rule 26 disclosure violation (damages) and whether to preclude Plaintiffs from
asserting that damage claim at trial in light of their violation—we call this ‘apples to apples.’
Presently, these defendants want your Honor to go from apples to Zebras. Defendants do not
like Plaintiff's responses. They do not think the disclosures have been done correctly, so
therefore they deem that the proper remedy is to deny the unrelated substantive motion for
reconsideration. Currently, discovery in this case is in its infancy. The time for motion practice, if
need be any, on an issue such as defendant’s untrue statements regarding Plaintiffs disclosures,
or maybe on defendant's bogus discovery responses, is not even here yet. Plaintiff respectfully
requests that your Honor seriously consider the imposition of sanctions and costs for defendants
repeated and ongoing bad faith conduct.

Wherefore, Plaintiff respectfully requests that this Court take Judicial notice of all non-denials
inherently made through counsel’s waiver of his duty to properly respond to Plaintiffs motion, that
your Honor grant Plaintiffs Motion for Reconsideration, and vacate the June 10 order. Should the
Court deem that costs and sanctions against defendants are in order, Plaintiff is prepared to
show cause on the matter as well.

Thanking the Court for your time, | remain,

 

To call counsel of record via ECF

=e

 
